DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This final Office action is in response to the Amendment filed October 13,2022 which was filed in response to the telephone interview of September 21, 2022 and non-final Office action of July 19, 2022.
No amendments to the claims, specification or drawings were made in the Amendment of October 13, 2022.

Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.
Applicant argues, starting at the bottom of page 6 of the Amendment, that U.S. Patent No. 3,457,759 to Doerr et al. (hereinafter DOERR) does not disclose nor suggest the methods claimed because the entire purpose of DOERR is to provide for a method that performs the drawing and burnishing process by utilizing rolls 72 of the apparatus and one of ordinary skill in the art would always perform the method by including the drawing step.  (Emphasis added.)  Examiner respectfully disagrees.
As a preliminary point, Applicant’s argument assumes performing a “drawing” process on metal sheet necessarily implies the thickness of the drawn sheet is reduced by a punch closely positioned adjacent the die stretching the material to achieve the reduction.  And, therefore a metal “drawing” process can never be an “air bending” process.  Examiner does not agree with this assumption.  But, for the sake of argument, Examiner will concede to Applicant’s assumption to make a more important point.
Col. 2, lines 27-31 of DOERR explain aluminum material is made in various gauge thicknesses, and emphasizes in lines 31-39 that the intended purpose of the disclosed apparatus and method by the inventors is to make printing plates requiring a high surface finish on one side.  As Applicant points out, DOERR then goes on to describe use of the apparatus in an instance where it is necessary to reduce the thickness of the aluminum plate during burnishing in order to achieve the desired thickness and surface finish of the end product.  However, DOERR is silent regarding an instance where the starting thickness of the aluminum material is already the desired thickness of the end product, and the apparatus is used to burnish one side of the material to achieve the desired surface finish without reducing the material’s thickness.  Col. 4, lines 64-69 teaches the distance between ram 12 and rolls 72 of DOERR’s apparatus may be adjusted.  In the instance where the starting material is already the desired thickness of the end product, a person of ordinary skill would adjust the distance between ram 12 and rolls 72 in relation to the material’s thickness such that the apparatus would bend and burnish the material without reducing its thickness.  Accordingly, Examiners find Applicant’s argument unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10, 13-14 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over DOERR.
Regarding Claim 1, DOERR discloses a method of forming a bend in a plate of metallic material (Title), said method comprising:
air bending the plate of metallic material (W in Fig. 1 and W’ in Fig. 2; col. 2, lines 11-14) in a first air bending step (Fig. 2; col. 2, lines 11-18 and col. 3, lines 58-70) by applying a first bending force (col. 2, line 72 through col. 3, line 14 describes a fluid circuit (16 in Fig. 1) which supplies bending force to ram 12 as shown in Fig. 2) using a bending punch (12 in Fig. 2; col. 1, lines 68-69) and a first die (56’ in Fig. 2; col. 3, lines 42-52) having a first die width (opening 68 between oppositely facing surfaces 60 in Fig. 2; col. 3, lines 42-52); then
bending the plate of metallic material in a second bending step (col. 3, line 70 through col. 4, line 2) by applying a second bending force (fluid circuit 16 may be used to supply bending force to ram 12 which is the same as or different from the first bending force) using the bending punch and a second die (72 in Fig. 2; col. 4, line 1) having a second die width (opening 68 between rolls 72 in Fig. 2; col. 4, line 1), wherein the first and second bending force are applied at the same point of the plate and in the same direction (the bending progression shown in Fig. 2 shows ram 12 bending workpiece W’ at the same point and in the same direction);
characterized in that the method is performed where:
the second die width is less than the first die width (the distance between rolls 72 shown in Fig. 2 is less than the distance between oppositely facing surfaces 60),
wherein a nested double die is used (composite die assembly 14 in Figs. 1 and 2 nests second die rolls 72 within first die 56’) within in which the second die resides below and within the first die (second die rolls 72 reside below and within first die 56’ as shown in Fig. 2), the first and second die being aligned such that the planes formed by the die supports of the first and second dies are parallel (planes formed horizontally through first die 56’ and second die rolls 72 in Fig. 2 would be parallel), and such that the midpoint of the first die and second die lie in the plane traversed by the bending punch during the first and second bending steps (the midpoint of first die 56’ and second die rolls 72 are traversed by ram 12 as shown in Fig. 2),
wherein at the end of the first bending step, the bent metal plate is simultaneously in contact with both the first die and the second die (while the bending progression shown in Fig. 2 does not specifically illustrate a point in time during the bending process when workpiece W’ simultaneously contacts first die 56’ and second die rolls 72, it can be appreciated from the scale of workpiece W’ with respect to the dies that at one point during the bending process workpiece W’ would contact first die 56’ and second die rolls 72 simultaneously),
wherein the method is performed such that the plate of metallic material does not touch a bottom of the second die (opening 66’ in lower block 64 in Fig. 2 allows ram 12 to pass all the way through composite die 14 such that workpiece W’ does not contact a bottom).
As conceded by Applicant in the last paragraph of the second page of the REMARKS section of the Response After Final filed April 11, 2022, DOERR discloses the first air bending step as claimed in Claim 1.  However, as argued in the REMARKS section of the amendment filed May 11, 2022, DOERR does not specifically disclose a second air bending step because the bending step described as being performed by punch 12 and second die rolls 72 in DOERR does not meet the definition of “air bending” as defined by the specification on page 1, lines 17-23 in that the distance between the punch and the side wall of the second die opening is not substantially greater than the material thickness.  Therefore, DOERR may not be said to anticipate all of the limitations of Claim 1.
As explained in the Response to Arguments section above, DOERR is silent regarding an instance where the starting thickness of the aluminum material is already the desired thickness of the end product and the apparatus is used to bend the material and burnish one side to achieve the desired surface finish without reducing the material’s thickness.  Col. 4, lines 64-69 of DOERR teaches the distance between ram 12 and rolls 72 is a result effective variable which changes the resulting gauge reduction of the workpiece.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention when no gauge reduction is desired to adjust the distance between the punch and the rolls to be greater than the thickness of the workpiece (thus meeting the definition of “air bending”) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 8, DOERR renders the method of Claim 1 unpatentable as explained above.  DOERR does not expressly disclose the first die (56’ in Fig. 2) width W1 and the second die (72 in Fig. 2) width W2 satisfy the relationship 4W2 ≥ W1 ≥ 3/2W2.  However, DOERR discloses at col. 4, lines 64-69 that the distance between second die rolls 72 can be adjusted as required for different sized workpieces, making this variable a result effective variable in that changing the width of the die would change the resulting shape of the finished product.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the apparatus of DOERR such that relationship of the first width and the second width satisfy 4W2 ≥ W1 ≥ 3/2W2 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 10, DOERR renders the method of Claim 1 unpatentable as explained above.  DOERR does not expressly disclose a height difference H between the first and second dies satisfying the relationship 0.15≤2H/(W1-W2)≤2.2.  DOERR discloses at col. 4, lines 64-69 that the distance between second die rolls 72 can be adjusted as required for different sized workpieces, making this variable a result effective variable in that changing the width of the die would change the resulting shape of the finished product.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention adjust the apparatus of DOERR by making the relationship of the first width W1 and the second width W2 satisfy the relationship 0.15≤2H/(W1-W2)≤2.2 (as the height, H, does not vary) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 13, DOERR anticipates the method of Claim 1 as explained above.  DOERR does not expressly disclose the strain of the outer fibers of the bend at the end of the first bending step is from 2% to 9%.  However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention that when the conditions of Claim 10 are met that a strain of the outer fibers of the bend at the ends of the first bending step would be between 2% and 9% as Applicant states at lines 9-12 of page 26 of the written description that when these conditions are met the strain will be within the range, thus making the limitation inherent to a structure which satisfies the relationship of Claim 10.
Regarding Claim 14, DOERR renders the method of Claim 1 unpatentable as explained above.  Fig. 2 of DOERR shows the bending progression of workpiece W after the first step in dashed lines with the angle between straight sections W’ being within the range 15° to 120°.
Regarding Claim 22, DOERR discloses a method of forming a bend in a plate of metallic material (Title), said method comprising:
air bending the plate of metallic material (W in Fig. 1 and W’ in Fig. 2; col. 2, lines 11-14) in a first air bending step (Fig. 2; col. 2, lines 11-18 and col. 3, lines 58-70) by applying a first bending force (col. 2, line 72 through col. 3, line 14 describes a fluid circuit (16 in Fig. 1) which supplies bending force to ram 12 as shown in Fig. 2) using a bending punch (12 in Fig. 2; col. 1, lines 68-69) and a first die (56’ in Fig. 2; col. 3, lines 42-52) having a first die width (opening 68 between oppositely facing surfaces 60 in Fig. 2; col. 3, lines 42-52); then
bending the plate of metallic material in a second bending step (col. 3, line 70 through col. 4, line 2) by applying a second bending force (fluid circuit 16 may be used to supply bending force to ram 12 which is the same as or different from the first bending force) using the bending punch and a second die (72 in Fig. 2; col. 4, line 1) having a second die width (opening 68 between rolls 72 in Fig. 2; col. 4, line 1), wherein the second die does not have a bottom (there is no ‘bottom’ beneath second die rolls 72), wherein the first and second bending force are applied at the same point of the plate and in the same direction (the bending progression shown in Fig. 2 shows ram 12 bending workpiece W’ at the same point and in the same direction);
characterized in that the method is performed where:
the second die width is less than the first die width (the distance between rolls 72 shown in Fig. 2 is less than the distance between oppositely facing surfaces 60),
wherein a nested double die is used (composite die assembly 14 in Figs. 1 and 2 nests second die rolls 72 within first die 56’) in which the second die resides below and within the first die (second die rolls 72 reside below and within first die 56’ as shown in Fig. 2), the first and second die being aligned such that the planes formed by the die supports of the first and second dies are parallel (planes formed horizontally through first die 56’ and second die rolls 72 in Fig. 2 would be parallel), and such that the midpoint of the first die and second die lie in the plane traversed by the bending punch during the first and second bending steps (the midpoint of first die 56’ and second die rolls 72 are traversed by ram 12 as shown in Fig. 2),
wherein at the end of the first bending step, the bent metal plate is simultaneously in contact with both the first die and the second die (while the bending progression shown in Fig. 2 does not specifically illustrate a point in time during the bending process when workpiece W’ simultaneously contacts first die 56’ and second die rolls 72, it can be appreciated from the scale of workpiece W’ with respect to the dies that at one point during the bending process workpiece W’ would contact first die 56’ and second die rolls 72 simultaneously).
As previously explained in the rejection of Claim 1 above, DOERR does not specifically disclose a second air bending step because the bending step described as being performed by punch 12 and second die rolls 72 in DOERR does not meet the definition of “air bending” as defined by the specification on page 1, lines 17-23 in that the distance between the punch and the side wall of the second die opening is not substantially greater than the material thickness.  Therefore, DOERR may not be said to anticipate all of the limitations of Claim 22.
As explained in the Response to Arguments section above, DOERR is silent regarding an instance where the starting thickness of the aluminum material is already the desired thickness of the end product and the apparatus is used to bend the material and burnish one side to achieve the desired surface finish without reducing the material’s thickness.  Col. 4, lines 64-69 of DOERR teaches the distance between ram 12 and rolls 72 is a result effective variable which changes the resulting gauge reduction of the workpiece.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention when no gauge reduction is desired to adjust the distance between the punch and the rolls to be greater than the thickness of the workpiece (thus meeting the definition of “air bending”) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 24, DOERR renders the method of Claim 1 unpatentable as explained above.  DOERR does not expressly disclose first and second air bending steps as specified in Claim 24.  However, as conceded by Applicant, DOERR discloses at least a first air bending step as claimed.  Further, the first air bending step disclosed by DOERR is disclosed as a “three point free bending step” as defined by the specification at page 1, lines 17-19 in that the first air bending step involves positioning a material (W in Fig. 1) over an opening (die opening 68 between 56’ in Fig. 2), and forcing a bending punch (12 in Figs. 1 and 2) in a direction perpendicular to the material (punch 12 moves in a direction perpendicular to material W) equidistant between the die edges (punch 12 is positioned equidistant from surfaces 60 in Fig. 2).
The second air bending step taught by DOERR (see explanation in the rejection of Claim 1 regarding DOERR’s teaching of a second air bending step) may also be considered a “three point free bending step” in that the second air bending step involves positioning a material (W in Fig. 1) over an opening (die opening 68 between rolls 72 in Fig. 2), and forcing a bending punch (12 in Figs. 1 and 2) in a direction perpendicular to the material (punch 12 moves in a direction perpendicular to material W) equidistant between the die edges (punch 12 is positioned equidistant between the outer surfaces of rolls 72 in Fig. 2).
Regarding Claim 25, DOERR renders the method of Claim 1 unpatentable as explained above.  As explained above in the rejection of Claim 1, col. 4, lines 64-69 of DOERR teaches the distance between ram 12 and rolls 72 is a result effective variable which changes the resulting gauge reduction of the workpiece.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention when no gauge reduction is desired to adjust the distance between the punch and the rolls to be greater than the thickness of the workpiece (thus meeting the definition of “air bending”) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DOERR in view of U.S. Patent No. 2,908,315 to Hellwig, hereinafter HELLWIG.
Regarding Claim 9, DOERR renders Claim 8 unpatentable as explained above.  DOERR does not expressly disclose the first die width W1 is from 18t to 30t, wherein t is the thickness of the plate being bent.
HELLWIG teaches air bending in press brakes with a die width (X in Fig. 7; col. 4, lines 44-45) being expressed by the equation X=2t+f (col. 4, line 50), wherein t is thickness of the plate (2 in Fig. 4) and f is the thickness of the male die (17 in Fig. 7).  This equation has a first press width within the range 18t and 30t given an appropriate male die.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have configured ram 12 of DOERR to have a thickness appropriate to be within the range of 18t and 30t as such a ram thickness as would be required when bending a plate with high surface area and low volume.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DOERR in view of “Selecting a new press brake” by Butchart (2001), hereinafter BUTCHART.
Regarding Claim 11, DOERR renders the method of Claim 1 unpatentable as explained above.  DOERR does not expressly disclose wherein 1.3≤H/t≤16, wherein H is the height difference between the first and second dies, and t is the thickness of the metallic material being bent.
BUTCHART teaches that the height of the deflection of the material used is dependent upon the thickness of the material when determining the appropriate tonnage (see the ‘Deflection’ section of BUTCHART).  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention that the height difference between the first die and the second die and the thickness of the material used would be related in order to determine the appropriate ratio when bending.
Though DOERR does not expressly disclose the height difference, H, between the first and second dies, and thickness, t, of the material being bent would satisfy the relationship 1.3≤H/t≤16, the distance between the first and second dies and the thickness of the material are related.  Therefore, it would have been obvious to one having ordinary skill in the art to modify DOERR by making the relationship between the height and thickness be 1.3≤H/t≤16 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DOERR in view of “Structural Integrity Assessment Procedures For European Industry” by Bannister (1996), hereinafter BANNISTER.
Regarding Claim 16, DOERR renders the method of Claim 1 unpatentable as previously explained.  DOERR does not expressly disclose the metallic material has a yield to tensile strength ratio of 0.85 to 1.0p, wherein the metallic material is steel.
However, BANNISTER teaches the use of steels having yield to tensile strength ratios up to 0.92 being used in the building of buildings and bridges (Table 1, Code, EC3).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used steel material having a yield to tensile strength ratio of 0.85 to 1.0 in the bending method disclosed by DOERR as this material is readily used in the building of buildings and bridges.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over DOERR in view of U.S. Patent No. 3,610,019 to Denninger, hereinafter DENNINGER.
Regarding Claim 23, DOERR discloses a method of forming a bend in a plate of metallic material (Title), said method comprising:
air bending the plate of metallic material (W in Fig. 1 and W’ in Fig. 2; col. 2, lines 11-14) in a first air bending step (Fig. 2; col. 2, lines 11-18 and col. 3, lines 58-70) by applying a first bending force (col. 2, line 72 through col. 3, line 14 describes a fluid circuit (16 in Fig. 1) which supplies bending force to ram 12 as shown in Fig. 2) using a first bending punch (12 in Fig. 2; col. 1, lines 68-69) and a first die (56’ in Fig. 2; col. 3, lines 42-52) having a first die width (opening 68 between oppositely facing surfaces 60 in Fig. 2; col. 3, lines 42-52); then
bending the plate of metallic material in a second bending step (col. 3, line 70 through col. 4, line 2) by applying a second bending force (fluid circuit 16 may be used to supply bending force to ram 12 which is the same as or different from the first bending force) using the bending punch (12 in Fig. 2) and a second die (72 in Fig. 2; col. 4, line 1) having a second die width (opening 68 between rolls 72 in Fig. 2; col. 4, line 1), wherein the first and second bending force are applied at the same point of the plate and in the same direction (the bending progression shown in Fig. 2 shows ram 12 bending workpiece W’ at the same point and in the same direction);
characterized in that the method is performed where:
the second die width is less than the first die width (the distance between rolls 72 shown in Fig. 2 is less than the distance between oppositely facing surfaces 60),
wherein a nested double die is used (composite die assembly 14 in Figs. 1 and 2 nests second die rolls 72 within first die 56’) in which the second die resides below and within the first die (second die rolls 72 reside below and within first die 56’ as shown in Fig. 2), the first and second die being aligned such that the planes formed by the die supports of the first and second dies are parallel (planes formed horizontally through first die 56’ and second die rolls 72 in Fig. 2 would be parallel), and such that the midpoint of the first die and second die lie in the plane traversed by the bending punch during the first and second bending steps (the midpoint of first die 56’ and second die rolls 72 are traversed by ram 12 as shown in Fig. 2),
wherein at the end of the first bending step, the bent metal plate is simultaneously in contact with both the first die and the second die (while the bending progression shown in Fig. 2 does not specifically illustrate a point in time during the bending process when workpiece W’ simultaneously contacts first die 56’ and second die rolls 72, it can be appreciated from the scale of workpiece W’ with respect to the dies that at one point during the bending process workpiece W’ would contact first die 56’ and second die rolls 72 simultaneously).
As previously explained in the rejection of Claim 1 above, DOERR does not specifically disclose a second air bending step because the bending step described as being performed by punch 12 and second die rolls 72 in DOERR does not meet the definition of “air bending” as defined by the specification on page 1, lines 17-23 in that the distance between the punch and the side wall of the second die opening is not substantially greater than the material thickness.  Therefore, DOERR may not be said to anticipate the second air bending step of Claim 23.
As explained in the Response to Arguments section above, DOERR is silent regarding an instance where the starting thickness of the aluminum material is already the desired thickness of the end product and the apparatus is used to bend the material and burnish one side to achieve the desired surface finish without reducing the material’s thickness.  Col. 4, lines 64-69 of DOERR teaches the distance between ram 12 and rolls 72 is a result effective variable which changes the resulting gauge reduction of the workpiece.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention when no gauge reduction is desired to adjust the distance between the punch and the rolls to be greater than the thickness of the workpiece (thus meeting the definition of “air bending”) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
DOERR also does not expressly disclose using a second bending punch in the second bending step with the second bending punch having a radius less than the radius of the first bending punch as Claim 23 specifies.
DENNINGER teaches a bending brake (10 in Fig. 1; col. 2, line 22) which uses a multi-faceted mandrel (16 in Fig. 1; col. 2, line 27) and a V-shaped anvil (12 in Fig. 1; col. 2, line 25) to bend metal sheet stock (32 in Figs. 2-9; col. 2, line 46).  The mandrel has multiple V-shaped (20, 36, 38 and 40 in Fig. 4-6; col. 2, lines 58-64), truncated surfaces which co-act with anvil 12 to produce bends of different selected radii (col. 2, lines 50-54).  Col. 3, line 74 through col. 4, line 4 teach bending metal sheet stock in a first bending step using one given truncated apex of the mandrel, and then indexing the mandrel to a smaller apex and then bending the metal sheet stock in a second step to reduce spring-back in the finished bend.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply DENNINGER’s teaching of using mandrels of progressively smaller radii in multiple bending steps to reduce spring-back in bent metal sheet in the two different bending steps disclosed by DOERR in order to reduce spring-back in the bent metal sheet produced according to the method disclosed by DOERR in that both DENNINGER and DOERR use multiple different combinations of mandrel/punch and anvil/die in multiple steps to control bending of sheet metal, and DOERR concerns itself with accuracy of the resulting bend so that the nose section may be severed to produce two plate of a predetermined length.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725